Exhibit 10.4

 

 

January 14, 2015

 

To: Investors listed on Schedule A

 

  Re: Equity Commitment

Ladies and Gentlemen:

Reference is made to the Agreement and Plan of Merger, dated as of the date
hereof (as it may be amended from time to time, the “Merger Agreement”), by and
among Regado Biosciences, Inc., a Delaware corporation (“Parent”), Landmark
Merger Sub Inc., a Delaware corporation (“Merger Sub”), Tobira Therapeutics,
Inc., a Delaware corporation (“Company”), and, solely with respect to
Section 5.14, Brent Ahrens, as the “Company Stockholders’ Agent”, pursuant to
which Merger Sub will merge with and into the Company, with the Company
surviving as the surviving corporation (the “Merger”). Capitalized terms used
but not defined herein have the meanings ascribed to them in the Merger
Agreement. The parties listed on Schedule A attached hereto are collectively
referred to herein as the “Investors.” This letter agreement is being delivered
to Parent in connection with the execution of the Merger Agreement by Parent and
the Company. The obligations, covenants, representations and warranties of the
Investors hereunder shall in all respects be several and not joint.

This letter agreement confirms the irrevocable commitment of each of the
Investors, subject to the conditions set forth herein, to purchase, or cause an
assignee permitted by subpart (a) of the fourth paragraph of this letter
agreement to purchase, shares of common stock of Parent, $0.001 par value per
share (“Parent Common Stock”), immediately following the Effective Time for
their Pro Rata Percentage (as defined below) of an aggregate purchase price
equal to $22,000,000 less (i) Surplus Net Cash (as defined below), if any, less
(ii) the aggregate amount of Additional Company Funding occurring prior to the
Effective Time, if any (provided such funding was made in accordance with the
terms of this letter agreement), less (iii) any amount assigned by the Company
under subpart (b) of the fourth paragraph hereof (collectively, the “Total
Equity Commitment”), provided that the Investors shall not, under any
circumstances, be obligated to commit or invest on the aggregate (directly or
indirectly, as applicable) more than the Total Equity Commitment and, provided
further, that each Investor shall not, under any circumstances, be obligated to
commit or invest on an individual basis more than the amount specified in the
column titled “Maximum Investment” set forth opposite such Investor’s name on
Schedule A. Each Investor hereby commits to purchase, or cause to be purchased,
that number of shares of Parent Common Stock calculated by taking an amount
equal to (x) its Pro Rata Percentage (as defined below), multiplied by (y) the
Total Equity Commitment, divided by (z) in the Parent Stipulated Value. It is
understood that the equity investments contemplated hereby will occur at the
same time, and each Investor will be investing its Pro Rata Percentage of the
Total Equity Commitment concurrently with each other Investor’s investment. The
“Pro Rata Percentage,” as to each Investor, means the percentage set forth
opposite such Investor’s name on Schedule A. The “Surplus Net Cash” shall mean
the amount, if any, by which the Net Cash (as defined in the Merger Agreement)
exceeds $38,000,000.



--------------------------------------------------------------------------------

The Investors’ obligation to fund its Pro Rata Percentage of the Total Equity
Commitment is subject to (x) the execution and delivery of the Merger Agreement,
(y) the consummation of the Merger and (z) the terms of this letter agreement.
Parent shall use the proceeds from the Investors’ commitment hereunder at its
sole discretion, as directed by Parent’s Board of Directors and without any
limitation or condition whatsoever from the Investors.

Each of the Investor’s equity commitment hereunder may not be assigned, except
(a) each of the Investors’ may assign all or a portion of its obligations to
fund its Pro Rata Percentage of the Total Equity Commitment to any other
Investor, any additional equity co-investor or to its affiliates or affiliated
funds, or, with written consent of Parent and the Company, to any third party
(without consideration therefor); provided, however that each Investor shall
remain severally liable for its Pro Rata Percentage of the Total Equity
Commitment and (b) the Company may, in consultation with Parent, assign all or a
portion of the obligation to purchase shares of Parent Common Stock pursuant to
this letter agreement to a third party, which shall not be deemed effective
unless and until such third party executes and delivers the Equity Purchase
Documents (as defined below) on the terms set forth in the sixth paragraph
hereof, it being agreed that, without the consent of Parent, the purchase price
per share of Parent Common Stock paid by such assignee may not be less than the
Parent Stipulated Value; provided, however, that such purchase price may be
higher without the consent of Parent.

This letter agreement shall be binding solely on, and inure solely to the
benefit of, each of the undersigned and their respective successors and
permitted assigns, and nothing set forth in this letter agreement shall be
construed to confer upon or give to any person other than each of the
undersigned and their respective successors and permitted assigns any benefits,
rights or remedies under or by reason of, or any rights to enforce or cause the
Company to enforce, the equity commitment or any provisions of this letter
agreement.

Each of the Investors hereby covenants to enter into a Securities Purchase
Agreement with Parent, a Registration Rights Agreement with Parent, and such
other agreements as may be reasonably requested by Parent in connection
therewith (the “Equity Purchase Documents”), which shall set forth (i) the terms
on which such Investor (or its respective successor or permitted assigns) shall
purchase that number of the shares of the Company equal to (x) its Pro Rata
Percentage, multiplied by (y) the Total Equity Commitment hereunder, and divided
by (z) the Parent Stipulated Value, (ii) certain registration rights with
respect to such shares of common stock under the Securities Act of 1933, as
amended (which shall include, without limitation, Parent’s obligation to
(A) file a registration statement with respect to the resale of the shares of
the Parent Common Stock sold pursuant to this letter agreement with the SEC
within 60 days after the closing date; (B) use its commercially reasonable best
efforts to have the registration statement declared effective by the SEC as soon
as possible after the initial filing, and in any event no later than 120 days
after the closing date; and (C) keep the registration statement effective until
all registrable securities may be sold pursuant to Rule 144 under the Securities
Act of 1933, without the need for current public information or other
restriction), and (iii) other customary terms and conditions, each of which
shall be on terms reasonably consistent with similar agreements by public
companies similarly situated with Parent. Notwithstanding anything to the
contrary herein, the Investors understand and agree that the Equity Purchase
Documents shall provide for: (a) the sale of Parent Common Stock and no other
equity instrument at a price equal to the Parent Stipulated Value (except as
otherwise contemplated by

 

2



--------------------------------------------------------------------------------

subpart (b) of the fourth paragraph hereof); (b) the issuance of the Parent
Common Stock as a private placement exempt from registration under Section 4(2)
and Regulation D under the Securities Act of 1933, as amended, and the rules
promulgated thereunder, and that such exemption shall rely, in part, on the
representations and warranties of the Investors included in the Equity Purchase
Documents; (c) the closing of the sale of the Parent Common Stock occurring
immediately following the closing of the Merger; and (d) no representations and
warranties of Parent other than fundamental representations and warranties
(including with respect to capitalization and SEC filings).

The parties hereto agree that irreparable damage would occur if any provision of
this Letter Agreement were not performed in accordance with the terms hereof and
that the Company or the Investors, as the case may be, shall be entitled to an
injunction or injunctions to prevent breaches of this letter agreement or to
enforce specifically the performance of the terms and provisions hereof in any
federal court located in the State of Delaware or any Delaware state court, in
addition to any other remedy to which they are entitled at law or in equity. The
parties hereto hereby agree not to raise any objections to the equitable remedy
of specific performance to prevent or restrain breaches or threatened breaches
of this Letter Agreement, and to specifically enforce the terms and provisions
of this Agreement to prevent breaches or threatened breaches of, or to enforce
compliance with, the covenants and obligations of the Investors under this
letter agreement.

In the event that any suit or action is instituted with respect to this letter
agreement, the prevailing party in such dispute shall be entitled to recover
from the losing party all reasonable fees, costs and expenses of such prevailing
party in connection with any such suit or action, including without limitation,
such reasonable fees and expenses of attorneys and accountants, which shall
include, without limitation, all reasonable fees, costs and expenses of appeals.

This letter agreement may be executed in counterparts. This letter agreement and
any related dispute shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed in that State. Each of the parties hereto hereby
(a) irrevocably submit to the personal jurisdiction of the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware) in
the event that any dispute arises out of this letter agreement or any of the
transactions contemplated by this letter agreement, (b) agree that it will not
attempt to deny or defeat such personal jurisdiction or venue by motion or other
request for leave from any such court and (c) agree that it will not bring any
action relating to this letter agreement or any of the transactions contemplated
by this letter agreement in any court other than the Delaware Court of Chancery
and any state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware).

Each of the Investors represents and warrants that: (i) it has the requisite
power, capacity and authority to execute and deliver this letter agreement and
to fulfill and perform its obligations hereunder; (ii) this letter agreement has
been duly and validly executed and delivered by the Investor and constitutes a
legal, valid and binding agreement of the Investor and is enforceable in
accordance with its terms (subject to the effects of bankruptcy, insolvency,

 

3



--------------------------------------------------------------------------------

fraudulent conveyance, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equitable principles whether
considered in a proceeding in law or in equity); (iii) the execution, delivery
and performance of this letter agreement by the Investor has been duly and
validly authorized and approved by all necessary corporate, limited partnership
or similar action by such party; (iv) the Investor has available, unrestricted
cash (or the unrestricted right (subject only to the giving of any required
notices) to obtain from its investors the funds necessary) sufficient to pay and
perform in full its obligations under this letter agreement; (v) all funds
necessary for the Investor to fulfill its obligations under this letter
agreement shall be available to the Investor for so long as this letter
agreement shall remain in effect; (vi) the Investor has received and reviewed
(or has had sufficient opportunity to review) the Merger Agreement and this
letter agreement with independent legal, accounting and financial advisors
regarding the Investor’s rights and obligations and the Investor fully
understands the terms and conditions contained, and the transactions provided
for, herein and therein; and (vii) the Investor understands that the issuance of
the shares of Parent Common Stock pursuant to the Equity Purchase Documents will
be a private placement exempt from registration under Section 4(2) and
Regulation D under the Securities Act of 1933, as amended, and the rules
promulgated thereunder (the “Securities Act”), and that such exemption shall
rely, in part, on the representations and warranties of the Investors included
in the paragraph below and the Equity Purchase Documents.

Each Investor understands that the shares of Parent Common Stock issued pursuant
to the Equity Purchase Documents will be “restricted securities” and will not,
at the time of issuance, have been registered under the Securities Act or any
applicable state securities law and is acquiring such shares as principal for
its own account and not with a view to, or for distributing or reselling such
shares or any part thereof in violation of the Securities Act or any applicable
state securities laws, provided, however, that by making the representations
herein, such Investor does not agree to hold any of the Shares for any minimum
period of time and reserves the right, subject to the provisions of the Equity
Purchase Documents and any lock-up agreement executed in connection with the
Merger Agreement, at all times to sell or otherwise dispose of all or any part
of such shares pursuant to an effective registration statement under the
Securities Act or under an exemption from such registration and in compliance
with applicable federal and state securities laws. Such Investor will acquire
the shares thereunder in the ordinary course of its business. Such Investor does
not presently have any agreement, plan or understanding, directly or indirectly,
with any Person to distribute or effect any distribution of any of the shares
(or any securities which are derivatives thereof) to or through any person or
entity; such Investor is not a registered broker-dealer under Section 15 of the
Exchange Act or an entity engaged in a business that would require it to be so
registered as a broker-dealer. Such Investor is, at the date hereof, an
“accredited investor” as defined in Rule 501(a) under the Securities Act. Such
Investor will not be purchasing the shares as a result of any advertisement,
article, notice or other communication regarding the shares published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general advertisement. Such Investor,
either alone or together with its representatives, has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
shares, and has so evaluated the merits and risks of such investment. Such
Investor is able to bear the economic risk of an investment in the shares and,
at the present time, is able to afford a complete loss of such investment. Such
Investor acknowledges that it has reviewed publicly available materials

 

4



--------------------------------------------------------------------------------

relating to the Company and Parent and has been afforded (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company and Parent concerning the terms and conditions of
the offering of the shares and the merits and risks of investing in the shares;
(ii) access to information about the Company, Parent and their subsidiaries and
their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company and Parent possess or can acquire without unreasonable effort or
expense that is necessary to make an informed investment decision with respect
to the investment. Such Investor has sought such accounting, legal and tax
advice as it has considered necessary to make an informed decision with respect
to its commitment to acquire the shares.

Parent may, on or after the date hereof, issue a press release disclosing the
material terms of the transactions contemplated by this letter agreement and
may, on or after the date hereof file a Current Report on Form 8-K describing
the terms of this letter agreement and including the press release and a copy of
this letter agreement, as exhibits thereto, with the Securities and Exchange
Commission.

EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS LETTER AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

This letter agreement may not be amended or otherwise modified without the prior
written consent of Parent, the Company and each of the undersigned.

This letter agreement shall expire upon the termination of the Merger Agreement
in accordance with its terms. Nothing in this paragraph shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this letter agreement or the Merger Agreement or other
agreements delivered in connection therewith or to impair the right of any party
to compel specific performance by any other party of its obligations under this
letter agreement, the Merger Agreement or such other agreements.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

5



--------------------------------------------------------------------------------

Sincerely,

 

CANAAN VII LLC By:   Canaan Partners VII LLC By:   /s/_Brent Ahrens Name:  
Brent Ahrens Title:   Member/ Manager DOMAIN PARTNERS VII, L.P. By:   One Palmer
Square Associates VII, L.L.C. Its:   General Partner By:   /s/ Lisa A. Kraeutler
  Lisa A. Kraeutler   Attorney-in-fact DP VII ASSOCIATES, L.P. By:   One Palmer
Square Associates VII, L.L.C. Its:   General Partner By:   /s/ Lisa A. Kraeutler
  Lisa A. Kraeutler   Attorney-in-fact DOMAIN ASSOCIATES, LLC By:   /s/ Kathleen
K. Shoemaker   Kathleen K. Shoemaker   Managing Member FRAZIER HEALTHCARE V,
L.P. By FHM V, LP, its general partner By FHM V, LLC, its general partner By:  
/s/ Patrick Heron   Patrick Heron, Manager MONTREUX EQUITY PARTNERS IV, LP By:  
Montreux Equity Partners IV, LLC, its General Partner By:   /s/ Daniel K. Turner
III   Daniel K. Turner III, Managing Member MONTREUX IV ASSOCIATES, LLC By:  
Montreux Equity Partners IV, LLC, its General Partner By:   /s/ Daniel K. Turner
III   Daniel K. Turner III, Managing Member MONTREUX EQUITY PARTNERS V, LP By:  

Montreux Equity Partners V, LLC, its

General Partner

By:   /s/ Daniel K. Turner III   Daniel K. Turner III, Managing Member NOVO A/S
By:   Jack Nielsen Its:   Partner By:   /s/ Jack Nielsen

[Signature page to Equity Commitment Letter]

 

6



--------------------------------------------------------------------------------

Accepted and Agreed to as of the date first above written.

 

REGADO BIOSCIENCES, INC. By:   /s/ Michael A. Metzger   Name:   Michael A.
Metzger   Title:   Chief Executive Officer, President and Chief Operating
Officer TOBIRA THERAPEUTICS, INC. By:   /s/ Laurent Fischer, M.D. Name:  
Laurent Fischer, M.D. Title:   Chief Executive Officer

[Signature page to Equity Commitment Letter]

 

7



--------------------------------------------------------------------------------

 

Schedule A

List of Investors

 

Investor

   Pro Rata Percentage   Maximum
Investment  

Funds affiliated with Novo A/S

   50.53%   $ 11,116,600.00   

Funds affiliated with Domain Associates, L.L.C.

   21.05%   $ 4,631,000.00   

Funds affiliated with Frazier Healthcare V, L.P.

   12.63%   $ 2,778,600.00   

Funds affiliated with Canaan VII L.P.

   8.42%   $ 1,852,400.00   

Funds affiliated with Montreux Equity Partners IV, LP

   7.37%   $ 1,621,400.00   

 

8